receiving, by the control plane apparatus, a first message from a communication terminal, wherein the first message includes an identity of the communication terminal and information on the plurality of network slice systems;
 	authenticating, by the control plane apparatus and the authentication apparatus, the communication terminal for information on each of the plurality of network slice systems associated with the identity of the communication terminal; and
sending, by the control plane apparatus, a second message to the communication terminal, wherein the second message includes whether the authentication has succeeded or not.”, emphasis added.

/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645